


110 HRES 719 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 719
		In the House of Representatives, U.
		  S.,
		
			October 10, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3056) to amend the Internal Revenue Code of 1986 to repeal the authority
		  of the Internal Revenue Service to use private debt collection companies, to
		  delay implementation of withholding taxes on government contractors, to revise
		  the tax rules on expatriation, and for other purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 3056)
			 to amend the Internal Revenue Code of 1986 to repeal the authority of the
			 Internal Revenue Service to use private debt collection companies, to delay
			 implementation of withholding taxes on government contractors, to revise the
			 tax rules on expatriation, and for other purposes. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. The amendment in the nature of a substitute recommended by the
			 Committee on Ways and Means now printed in the bill, modified by the amendment
			 printed in the report of the Committee on Rules accompanying this resolution,
			 shall be considered as adopted. The bill, as amended, shall be considered as
			 read. All points of order against provisions of the bill, as amended, are
			 waived. The previous question shall be considered as ordered on the bill, as
			 amended, to final passage without intervening motion except: (1) one hour of
			 debate equally divided and controlled by the chairman and ranking minority
			 member of the Committee on Ways and Means; and (2) one motion to recommit with
			 or without instructions.
		2.During consideration of H.R. 3056 pursuant
			 to this resolution, notwithstanding the operation of the previous question, the
			 Chair may postpone further consideration of the bill to such time as may be
			 designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
